Citation Nr: 0116714	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  98-01 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1947.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
cause of the veteran's death.  The Board denied this claim in 
November 1999.  The appellant subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In a joint remand order dated 
on August 8, 2000, the Court vacated the Board's decision and 
remanded the claim for consideration of additional issues 
which will be addressed in the remand below.


REMAND

The appellant claims that she is entitled to compensation 
under 38 U.S.C.A. § 1151 (West 1991) for cause of the 
veteran's death.  Specifically, she claims that medical 
personnel from the VA outpatient clinic in Fort Myers, 
Florida failed to diagnose her husband's non-small cell lung 
cancer in 1993, and that such failure precluded appropriate 
treatment which could have prevented his death.  She asserts 
that VA failed to properly diagnosis the veteran's cancer 
because of an assumption that his complaint of severe pain 
was due to his war injuries.  She interprets a February 1993 
outpatient treatment report as dismissing his complaint of 
pain as "same old stuff."  She essentially claims that VA 
failed to conduct the necessary diagnostic testing to 
determine the cause of her husband's symptoms in a timely 
fashion.  

Historically, the veteran had a long history of VA treatment 
for right lower extremity and left tibial area pain.  In 
service, he had incurred a shrapnel wound injury to the right 
thigh which caused a partial paralysis of his right sciatic 
nerve.  He also had a bone graft transferred from the left 
leg to his left forearm.  His initial VA examination in May 
1967 revealed diagnoses of residuals of penetrating gunshot 
wound of the right thigh with partial sciatic nerve 
radiculitis and donor site bone graft of the left leg.  At 
that time, a chest x-ray examination revealed the existence 
of old calcified foci in his left mid lung field.  An October 
1982 x-ray examination report also noted a small 
calcification in the left lung field.  He underwent a right 
L4-5 and L5-S1 lumbar decompression by a private neurosurgeon 
in April 1988, but his complaint of right lower extremity 
pain and numbness at the left leg donor site continued.

In January 1991, the veteran underwent a cardiology work-up 
at Southwest Florida Heart Group, P.A., due to complaint of 
left-sided chest discomfort.  At that time, no diagnostic 
abnormalities were noted.  In June 1991, he requested VA 
examination of his left lower extremity due to pain.  In 
September 1991, P.F.D., M.D., attributed his left leg pain as 
secondary to neuropathic pain and numbness from a saphenous 
neuropathy as well as his gait impairment secondary to his 
orthopedic deformity of the tibia.

In January 1993, the VA outpatient treatment clinic in Fort 
Myers, Florida performed laboratory studies which included 
blood chemistry for blood urea nitrogen (BUN), creatine, uric 
acid, phosphate, calcium, alkaline phosphate, serum glutamic-
oxaloacetic transaminase (SGOT), cholesterol and high density 
lipoprotein (HDL) levels.  A February 1993 clinical record 
noted his complaint of "same old stuff" with an observation 
that his right leg still hurt "as per wound."  The 
laboratory results were reported and a chest x-ray 
examination was ordered.

In March 1993, the veteran underwent an extensive VA 
examination of his muscles, scars, bones and peripheral 
nerves.  At that time, he complained of pain, tenderness and 
numbness at the left tibia donor site since service as well 
as pain in the right thigh which radiated upward to the right 
buttock and back area.  At that time, a chest x-ray 
examination was interpreted as showing minimal elongation of 
the aorta, a calcification at the knob and a calcified 
granuloma in the left upper lobe.  The impression was of 
atherosclerosis aorta and calcified granuloma of the left 
upper lobe.  His diagnoses included right foot drop due to 
sciatic nerve injury, back pain due to radiation from right 
thigh and peripheral nerve deficits of the left pre-tibial 
region.

In January 1994, the VA outpatient treatment clinic in Fort 
Myers, Florida again scheduled the veteran for complete blood 
count (CBC) studies to include sedation rate, glucose, BUN, 
creatine, uric acid, lytes, phosphate, calcium, albumin, 
alkaline phosphate, SGOT, triglycerides, HDL, serum glutamic-
pyruvic transaminase (SGPT), urinalysis (UA) and prostate-
specific antigen (PSA).  He first reported "severe" pain in 
his right leg and problem with his left leg in May 1994.  At 
that time, his laboratory results were reported and it was 
noted that Dr. C had given him a "clean bill of health."  
In July 1994, he was seen for complaint of "increased pain" 
in his right lower proximal extremity with complaint of low 
grade fever.  At that time, his CBC and Panel I and III 
testing were interpreted as "nl" (normal).  His chest x-ray 
was interpreted as negative.  He was scheduled for a bone 
scan the next month.

On August 8, 1994, the veteran was admitted to a private 
hospital due to complaint of severe left thigh and calf pain.  
At that time, he reported an increase in intensity of 
symptoms the previous month.  It was noted that he was barely 
able to gain relief with medication and that his pain 
increased to the point that he became anorectic.  A chest x-
ray obtained on an outpatient basis was interpreted as 
showing "no evidence of abnormality."  A magnetic resonance 
imaging (MRI) scan of the lumbar spine and sacrum revealed a 
diffusely abnormal marrow signal in the left sacral ala with 
an associated soft tissue mass projecting anteriorly.  A 
needle biopsy revealed a metastatic poorly differentiated 
non-small cell carcinoma versus melanoma.  A computerized 
tomography (CT) scan of the chest revealed a three-centimeter 
mass.  He was given diagnoses which include metastatic 
carcinoma involving the sacrum and severe pain due to 
compression of sciatic nerve, lesion involving the right 
lung, suspected to be the primary, and gunshot wound of World 
War II.  His treating physician commented as follows:  

"[The veteran] presents with a large 
destructive lesion involving the sacrum and 
pressing directly on the sciatic nerve.  Having 
ruled out treated diseases like prostatic 
cancer and multiple myeloma or lymphoma, I 
think that realistically whether this tumor 
originated from the lung or not, or originated 
from some other site is somewhat irrelevant.  
There is no effective treatment once a 
metastatic carcinoma (except the ones I've 
mentioned before, and small cell carcinoma) 
have been ruled out.  Given that this is not a 
small cell malignancy, given that this is not 
prostatic cancer or multiple myeloma, the best 
course of action at this point in time is to 
proceed with immediate radiation therapy.  I 
talked to Dr. [H] and since the patient has a 
lesion in the lung he might consider platinum 
chemotherapy later on."

The veteran died in June 1996.  The immediate cause of his 
death, as listed on his death certificate, was identified as 
metastatic non-small cell lung carcinoma.  His "other 
significant conditions contributing to death but not 
resulting in the underlying cause" was identified as 
"immobility due to war injuries."

In letter dated in March 2001, W.E.J., M.D., provided the 
following opinion:

"I have thoroughly reviewed the VA claims file of 
[the veteran] including his service medical 
records and post service medical records.  In my 
opinion his diagnosis of Non-small cell Lung 
Cancer could have as likely as not been found 
earlier than August of 1994 if more aggressive 
exploration of the cause of his severe pain of 
both legs had been done.

VA outpatient reports of 1993 document severe 
bilateral lower extremity pain that was not fully 
investigated, but rather dismissed as "same old 
stuff" implying his pain was a result of shrapnel 
and gunshot wounds from 50 years earlier.  Sudden 
worsening pain of bilateral extremities in a 74 
year old man warrants imaging of the spinal cord 
and spine, i.e. MRI and X-rays, as well as blood 
chemistry (calcium and alkaline phosphate levels).  
One must also question the report of the 
"calcified granuloma" of the upper left lobe of 
the lung.  It is as likely as not that a CT scan 
of the chest done in 1993 might have identified 
this lesion as being indicative of lung cancer.  

I believe the widow of [the veteran] should be 
compensated for the premature demise of her 
husband due to negligent care at the VA outpatient 
facility in 1993."

As noted by the appellant's representative, the claim on 
appeal, which was filed in July 1996, is governed by the 
provisions of 38 U.S.C.A. § 1151 which were in effect prior 
to October 1, 1997.  VA O.G.C. Prec. 01-99 (February 16, 
1999).  See generally Brown v. Gardner, 513 U.S. 115 (1994).  
In pertinent part, those provisions provide that:

"Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical 
treatment, ... and not the result of such 
veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability ..., disability or death 
compensation... shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service- connected."

A VA General Counsel Precedent Opinion has concluded that 
38 U.S.C.A. § 1151 authorizes compensation in claims based on 
acts of omission by VA.  VA O.G.C. Prec. 5-2001 (Feb. 5, 
2001).  Generally, entitlement to benefits based on such 
claims requires a determination that (1) VA medical personnel 
failed to diagnose and/or treat a preexisting disease or 
injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  Id.

Upon review of the evidence of record, the Board is of the 
opinion that additional development of this claim is required 
prior to any further adjudication.  The opinion by Dr. W.E.J. 
is based, in part, upon presumptions that (1) the veteran 
voiced complaint of severe bilateral lower extremity pain to 
VA personnel in 1993; (2) VA failed to perform proper 
diagnostic testing such as MRI, x-rays and blood chemistry 
(such as calcium and alkaline phosphate levels); and (3) the 
VA radiologist misinterpreted a chest x-ray finding of 
"calcified granuloma" of the upper left lobe.  However, the 
veteran's VA clinical records reveal the presence of 
calcified granuloma in the left lung since 1967 and blood 
chemistries, to include calcium and alkaline phosphate 
levels, were conducted in January 1993 and January 1994.  
Additionally, the veteran first complained of "severe" 
right leg pain in May 1994.  

Based upon the above, the Board is of the opinion that the RO 
should attempt to obtain the laboratory results and chest x-
ray films relating to the veteran's VA treatment in 1993 and 
1994, if available.  Thereafter, the RO should forward the 
claims folder to the appropriate expert in order to determine 
whether VA failed to diagnose the veteran's non-small cell 
lung cancer and, if so, whether appropriate treatment could 
have prevented his death.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to associate 
with the claims folder the laboratory 
results and chest x-ray films if existent 
relating to the veteran's VA treatment in 
1993 and 1994, if available.

2.  The appellant is hereby advised of 
her right to submit additional evidence 
and/or argument in support of her claim, 
to include medical evidence establishing 
that VA failed to diagnose the veteran's 
non-small cell lung cancer in 1993 and/or 
that appropriate VA treatment could have 
prevented his death.

3.  After gathering all relevant and 
available evidence pertaining to the 
claim for compensation under 38 U.S.C. 
§ 1151, the RO should forward the claims 
folder, along with laboratory results and 
chest x-ray films from the Fort Myers, 
Florida VA outpatient clinic in 1993 and 
1994, to an appropriate expert.  
Following review of the claims folder, 
the examiner is requested to provide 
opinion as to whether VA medical 
personnel, exercising the degree of skill 
and care ordinarily required of the 
profession, reasonably should have 
diagnosed the lung cancer and rendered 
treatment at an earlier date, and if so, 
whether it is least as likely as not that 
additional disability and/or death 
resulted from the failure to provide the 
earlier diagnosis and treatment.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative, should be provided a 
supplemental statement of the case (SSOC).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


